In an action, inter alia, to set aside certain conveyances as fraudulent and to recover damages for fraud, plaintiff appeals from an order of the Supreme Court, Dutchess County, dated March 30, 1979, which granted summary judgment dismissing the complaint and canceled a notice of pendency filed by the plaintiff against a certain parcel of realty situated in Dutchess County. Order affirmed, with one bill of $50 costs and disbursements payable jointly to respondents appearing separately and filing separate briefs. The trustee in bankruptcy had the exclusive right to bring an action to set aside the conveyances which plaintiff alleges were fraudulent. Therefore plaintiff’s action against the transferees must fall (American Hardward Supply Co. v Rubin, 70 AD2d 648). Lazer, J. P., Mangano, Gibbons and Margett, JJ., concur.